UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7710



MUHAMMAD ABD SALEEM EURY,

                                              Plaintiff - Appellant,

          versus


MR. KEELIN, Assistant Warden; MR. GIBBS;
LIEUTENANT ROSS; SERGEANT BERNARDO; SERGEANT
SHAFER,

                                           Defendants - Appellees,

          and


JOHN TAYLOR, Warden; MR. MOREHEAD,

                                                        Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-00-415-2)


Submitted:   February 22, 2001             Decided:   March 1, 2001


Before WIDENER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Muhammad Abd Saleem Eury, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Muhammad Abd Saleem Eury appeals the district court’s order

dismissing without prejudice his 42 U.S.C.A. § 1983 (West Supp.

2000) complaint.   We have reviewed the record and the district

court’s opinion and find no reversible error.       Accordingly, we

affirm on the reasoning of the district court.   Eury v. Keelin, No.

CA-00-415-2 (E.D. Va. Nov. 21, 2000).   We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                           AFFIRMED




                                2